DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     BERNADIN DEMOSTHENE,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3151

                             [April 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 15-
001354CF10A.

  Carey Haughwout, Public Defender, and Jessica A. De Vera, Assistant
Public Defender, West Palm Beach, for appellant.

  Bernadin Demosthene, Pompano, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.